Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 7, 8, 11-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 7 and 11, the description “converging to the side of the toe of the axis of symmetry” is unclear.  What is the side of the toe?  The medial toe? The lateral toe?  Claim 4 from which claim 7 depends states the axis of symmetry is along a front-rear direction which is in direct conflict to the side of a toe which could be interpreted as medial-lateral.  For examination purposes, as best understood, the examiner will interpret the axis of symmetry to be from a toe to a heel direction.
In regard to claims 8, 12 and 13 it is unclear what “width direction land portions” comprise.  This does not describe any particular structure.  Further, width is not a direction.  The examiner suggests using the terminology medial-lateral or the term “along the width”.  It is unclear if the described grooves are the same thing as the sipes since sipes are defined as grooves.  Please clarify this.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable Lecomte (8535390) In view of Roberts (4607440).

In regard to claim 1, Lecomte teaches a sole 200 of an athletic prosthetic leg, the athletic prosthetic leg having a leaf- spring-like leg portion 102 extending to a side of a toe via at least one curved portion (see 102 is curved and extends to a toe; fig 2), 
the sole 200 being configured to be attached to a ground contact region of the athletic prosthetic leg (fig 2; attaches to the plantar surface), 
the ground contact region extending from the toe to a side of the curved portion in an arc (fig 2),
wherein the sole includes a bottom surface 202 having a shape conforming to an extending shape of the ground contact region (fig 2, matches the profile of the foot and therefore ground contact region).
However, Lecomte does not teach the sipes as claimed. 
Roberts teaches the bottom surface (plantar surface) includes at least one sipe 24 linearly extending at a portion which continues at a constant radius of curvature from the toe (will follow the constant radius of Lecomte when applied to the foot of Lecomte), and the sipe terminates in the bottom surface (fig 2; see in figure 7, the sipes start at the toe region).  
It would have been obvious to one of ordinary skill in the art of footwear at the time the invention was filed to use the tread pattern of Roberts in the invention of Lecomte because the treads of Roberts self-eject particles of mud to prevent accumulation and have excellent traction on artificial turf (Col 3, lines 1-30).
In regard to claim 2, Lecomte meets the claim limitations as discussed in the rejection of claim 1, but does not teach the sipes as claimed.  Roberts further teaches the sipe is linear without any bent portion.   (fig 2; each sipe is straight individually with no bent portion)
In regard to claim 3, Lecomte meets the claim limitations as discussed in the rejection of claim 1, but does not teach the sipes as claimed.  Roberts further teaches the at least one sipe comprises a plurality (defined as two or more) of sipes 24 (see fig 2).  
In regard to claim 4, Lecomte meets the claim limitations as discussed in the rejection of claim 3, but does not teach the sipes as claimed
Roberts further teaches the plurality (defined as two or more) of sipes 24 include at least one pair of two line-symmetric sipes in a line-symmetric relation with a line along a front-rear direction of the leg portion being set to an axis of symmetry. (each of the sipes is symmetric to the sipe next to it about an axis running from the toe to the heel)
In regard to claim 5, Lecomte meets the claim limitations as discussed in the rejection of claim 4, but does not teach the sipes as claimed.  Roberts further teaches in the line-symmetric sipe pair 24, each sipe extends in a direction inclined to the axis of symmetry (each sipe is inclined relative to an axis running from the heel to the toe)
In regard to claim 6, Lecomte meets the claim limitations as discussed in the rejection of claim 5 but does not teach the sipes as claimed.  Roberts further teaches an inclination angle to the axis of symmetry (axis from the heel to the toe) of each sipe is 200 to 50°.   (fig 2)  However, the combination of Lecomte and Roberts remains silent to the exact degrees between the axis of symmetry and the sipes.  It has been held that a mere change in shape of the working parts of the invention, yielding a predictable result, requires no more than routine skill in the art.  Accordingly, altering the sipes shape by having an inclination angle of 200 to 50 degrees to the axis of symmetry is obvious to one of ordinary skill in the art at the time the invention was filed.  Absent a teaching of criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.04
In regard to claim 7, Lecomte meets the claim limitations as discussed in the rejection of claim 5, but does not teach the sipes.  Roberts further teaches in the line-symmetric sipe pair 24, each sipe extends in a direction converging to the side of the toe of the axis of symmetry.  (figs 2, 7; sipes 24 converge toward the toe)
In regard to claim 9, Lecomte meets the claim limitations as discussed in the rejection of claim 8, but does not teach the sipes.  Roberts further teaches wherein the array of the line-symmetric sipe pairs 24 is arranged with even intervals in the leg portion width direction and on a straight line.   (fig 2, 7; arranged in straight rows at even intervals)
In regard to claim 10, Lecomte meets the claim limitations as discussed in the rejection of claim 2, but does not teach the sipes as claimed.  Roberts further teaches the at least one sipe comprises a plurality (defined as two or more) of sipes.  (24, the sipes are in pairs making up zig zag waves see fig 2)
In regard to claim 11, Lecomte meets the claim limitations as discussed in the rejection of claim 6, but does not teach sipes.  Roberts further teaches in the line-symmetric sipe pair 24, each sipe extends in a direction converging to the side of the toe of the axis of symmetry (figs 2, 7, converge toward the toe or distal end).  

Claims 1, 3-8, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable Lecomte (8535390) in view of Tousley (D107977).
In regard to claim 1, Lecomte teaches a sole of an athletic prosthetic leg, the athletic prosthetic leg having a leaf- spring-like leg portion 102 extending to a side of a toe via at least one curved portion (foot is curved from proximal to distal toe end, see fig 2), the sole 200 being configured to be attached to a ground contact region of the athletic prosthetic leg (fig 2, plantar portion), the ground contact region extending from the toe to a side of the curved portion in an arc (fig 2), wherein the sole 200 includes a bottom surface 202 having a shape conforming to an extending shape of the ground contact region (fig 2; the sole matches the plantar portion of the foot which contacts the ground).
However, Lecomte does not teach the sipe as claimed.  Tousley teaches the bottom surface (plantar surface) includes at least one sipe (groove) linearly extending (each segment is linear) at a portion which continues at a constant radius of curvature from the toe (extends to the toe; will follow the radius of the foot when substituted into Lecomte), and the sipe terminates in the bottom surface (Fig 1)  It would have been obvious to one of ordinary skill in the art of footwear at the time of the instant invention to use the sipes pattern of Tousley in the sole of Lecomte because the increased sipes will provide additional traction and better traction in the medial-lateral directions.
In regard to claim 3, Lecomte meets the claim limitations as discussed in the rejection of claim 1, but does not teach sipes.  Tousley further teaches wherein the at least one sipe comprises a plurality (defined as two or more) of sipes (see annotated fig 1; sipes are the grooves).  
In regard to claim 4, Lecomte meets the claim limitations as discussed in the rejection of claim 3, but does not teach sipes.  Tousley further teaches the plurality of sipes (grooves, see annotated figure 1) include at least one pair of two line-symmetric sipes in a line-symmetric relation with a line along a front-rear direction of the leg portion being set to an axis of symmetry (2).  The sipes are symmetric about 2 as shown in fig 1)
In regard to claim 5, Lecomte meets the claim limitations as discussed in the rejection of claim 4, but does not teach sipes.  Tousley further teaches in the line-symmetric sipe pair, each sipe extends in a direction inclined to the axis of symmetry. (fig 1; all axis of symmetry are in parallel to 2)
In regard to claim 6, Lecomte meets the claim limitations as discussed in the rejection of claim 5 but does not teach the sipes as claimed.  Tousley further teaches an inclination angle to the axis of symmetry but remains silent to the exact measurement.  (fig 1)  It has been held that a mere change in shape of the working parts of the invention, yielding a predictable result, requires no more than routine skill in the art.  Accordingly, altering the sipes shape by having an inclination angle of 200 to 50 degrees to the axis of symmetry is obvious to one of ordinary skill in the art at the time the invention was filed.  Absent a teaching of criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.04
In regard to claim 7, Lecomte meets the claim limitations as discussed in the rejection of claim 5 but does not teach sipes.
Tousley further teaches in the line-symmetric sipe pair (see annotated fig 1) each sipe extends in a direction converging to the side of the toe of the axis of symmetry (sipes converge to a point toward the toe; some of the are at the side of the toe).  
In regard to claim 8, Lecomte meets the claim limitations as discussed in the rejection of claim 5, and further teaches the bottom surface has, at the portion which continues at a constant radius of curvature from the toe (fig 2).
However, Lecomte does not teach sipes.
Tousley further teaches an array of sipe pairs (fig 1) in which a plurality (defined as two or more) of line-symmetric sipe pairs are arranged in a leg portion width direction (fig 1) and, at the side of the curved portion of the portion which continues at a constant radius of curvature from the toe (around the ball of the foot; the whole sole will be curved at a constant radius of curvature when applied to the foot of Lecomte), 
a plurality (defined as two or more) of width direction land portions (interpreted as ridges; see annotated fig 1) extending to be wavy-shaped in the leg portion width direction ( fig 1; wavy shape) defined by a plurality (two or more) of width direction grooves (see annotated figure 1) extending in the leg portion width direction, and such a mutual arrangement is achieved that an arrangement phase of each line-symmetric sipe pair is synchronized with a phase of waves of each width direction land portion.  (fig 1)
	In regard to claim 12, Lecomte meets the claim limitations as discussed in the rejection of claim 6, and further teaches a constant radius of curvature from the toe (fig 2).
However, Lecomte does not teach sipes.
Tousley teaches the bottom surface has, at the portion which continues at a constant radius of curvature from the toe (will follow the constant radius of curvature when applied to the foot of Lecomte), an4 PRELIMINARY AMENDMENT Attorney Docket No.: Q258455 Appln. No.: Entry into National Stage of PCT/JP2019/016546array of sipe pairs (see annotated fig 1) in which a plurality of line-symmetric sipe pairs are arranged in a leg portion width direction (see fig 1) and, at the side of the curved portion of the portion which continues at a constant radius of curvature from the toe, 
a plurality of width direction land portions (interpreted as ridges, see annotated fig 1) extending to be wavy-shaped in the leg portion width direction defined by a plurality of width direction grooves (see annotated fig 1) extending in the leg portion width direction, 
and such a mutual arrangement is achieved that an arrangement phase of each line-symmetric sipe pair is synchronized with a phase of waves of each width direction land portion.  (see annotated fig 1; phases of waves are synchronized in rows)
In regard to claim 13, Lecomte meets the claim limitations as discussed in the rejection of claim 7, wherein the bottom surface has, at the portion which continues at a constant radius of curvature from the toe (fig 2).
However, Lecomte does not teach sipes as claimed. 
Tousley further teaches an array of sipe pairs (see annotated figure) in which a plurality of line-symmetric sipe pairs (each sipe is symmetric to the other half about a line) are arranged in a leg portion width direction and, 
at the side of the curved portion of the portion which continues at a constant radius of curvature from the toe (will follow a constant radius when applied to the foot of Lecomte), a plurality of width direction land portions (interpreted as ridges, see annotated fig 1) extending to be wavy-shaped in the leg portion width direction defined by a plurality of width direction grooves (see annotated fig 1) extending in the leg portion width direction, and such a mutual arrangement is achieved that an arrangement phase of each line-symmetric sipe pair is synchronized with a phase of waves of each width direction land portion. (most ridges and grooves of fig 1 are synchronized with a phase of waves)

    PNG
    media_image1.png
    1013
    692
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206. The examiner can normally be reached M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774